ORDER
This case came before the Supreme Court for oral argument on April 12,1994, pursuant to an order directing Kenneth B. Rosso, Inc. et al. (defendants) to show cause why their appeal of a Superior Court order confirming an arbitration award should not be denied and dismissed. Kenneth Hollister and Elizabeth Hollister (plaintiffs) had moved for a confirmation order following an arbitration award in their favor.
After hearing the arguments of counsel and after reviewing the memoranda submitted by the parties, we are of the opinion that cause has not been shown.
The parties entered into a standard form construction contract, and approximately two years following completion of the project, plaintiffs submitted a notice of demand for arbitration. The arbitrator awarded $24,-285.50 to plaintiffs.
It is well settled that an arbitration award will be vacated only if the award is irrational or manifestly disregards the applicable contract provisions or falls within one of the four grounds prescribed in G.L.1956 (1985 Reenactment) § 10-3-12. Aetna Casualty & Surety Co. v. Grabbert, 590 A.2d 88 (R.I.1991). Having carefully examined the defendants’ arguments, we find that none provides grounds for vacating the arbitrator’s award.
Consequently, we deny and dismiss the appeal and affirm the award of the arbitrator.
MURRAY, J., did not participate.